221 Ga. 552 (1965)
145 S.E.2d 575
YOST et al.
v.
GUNBY, Ordinary, et al.
23182.
Supreme Court of Georgia.
Argued November 9, 1965.
Decided November 9, 1965.
Rehearing Denied November 29, 1965.
Benjamin D. Garner, G. Seals Aiken, for appellants.
Huie, Etheridge & Harland, W. Stell Huie, Harold Sheats, John Tye Ferguson, George P. Dillard, Herbert O. Edwards, Robert E. Mozley, Henry L. Bowden, John E. Daugherty, Arthur K. Bolton, Attorney General, Paul L. Hanes, Assistant Attorney General, for appellees.
Homer M. Stark, Hope D. Stark, for party at interest not party to record.
QUILLIAN, Justice.
In this case the appellants filed their enumeration of errors 19 days after the appeal was docketed in this court. Hence, the case is controlled by Stanford v. Evans, Reed & Williams, 221 Ga. 331, which held that an enumeration of errors filed more than 15 days after the appeal was docketed in this court was not timely.
Appeal dismissed. All the Justices concur, except Mobley, J., not participating for providential cause.